Case: 11-10532     Document: 00511679264         Page: 1     Date Filed: 11/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 29, 2011
                                     No. 11-10532
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DANIEL WAYNE WALKER,

                                                  Plaintiff-Appellant

v.

NFN BOYD, Security Guard, NFN TUCKER, Security Guard,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-536


Before HIGGINBOTHAM, DAVIS and ELROD, Circuit Judges.
PER CURIAM:*
        Daniel Wayne Walker, Texas prisoner # 1682175, moves this court for
leave to proceed in forma pauperis (IFP) in his appeal of the district court’s
dismissal of his 42 U.S.C. § 1983 civil rights lawsuit.
        By moving for IFP status here, Walker is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a). Walker argues only that he
is entitled to proceed IFP on appeal because he already was allowed to proceed

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10532    Document: 00511679264      Page: 2    Date Filed: 11/29/2011

                                  No. 11-10532

pro se and IFP during his district court proceedings. He does not address the
district court’s certification that his appeal was not taken in good faith, nor does
he address any of the district court’s reasons for its certification decision. See
Baugh, 117 F.3d at 202. Accordingly, his challenge to the district court’s
certification decision is deemed abandoned. See Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Additionally, Walker
has not shown that his appeal involves “legal points arguable on their merits
(and therefore not frivolous).” King, 707 F.2d at 220. Walker’s motion for leave
to proceed IFP on appeal is DENIED, and his appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      This dismissal counts as a strike under 28 U.S.C. § 1915(g). See Adepegba
v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Walker is cautioned that if
he accumulates three strikes under § 1915(g), he will not be able to proceed IFP
in any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).




                                         2